DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2. 	Claims 1 - 4, 6 - 10 and 12 are objected to because of the following informalities: The following lack antecedent basis:  	In claim 1, lines 2 and 3, “the inside”, “the surface”, and “the frame”, lines 4 and 5, “the digital signal change data”, line 6, “the acceleration”, line 9, “the operations”, lines 10 and 11, “the digital signal change data”, lines 11 and 12, “the received digital signal change data”, line 12, “the pedaling frequency”, line 13, “the pedaling force”, line 14, “the acquired pedaling frequency and the pedaling force”, lines 15 and 16, “the acceleration peak and the angular acceleration peak”, line 19, “the results”, lines 21 and 22, “the calculation results”, and line 23, “the real-time riding information”.  	In claim 2, line 6, “the pedaling frequency”.  	In claim 3, line 3, “the peak value”, line 5, “the pedaling force”.
 	In claim 4, line 4, “the calculated results”, lines 5 and 6, “the real-time riding information”.                                        Claim Rejections - 35 USC § 103
3. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered 
4. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5. 	Claims 1 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yong (CN104077795) in view of Gu et al. (CN104670383, hereinafter Gu).
 	Regarding claim 1, Yong discloses an apparatus comprising a power sensing device (See Fig. 2) including at least one inertial sensing module (signal acquisition unit) 1 configured to detect a digital signal change data of the bicycle, wherein the digital signal change data includes acceleration or angular acceleration waveforms for a continuous duration of time, a processing module (data conversion unit) 2 electrically connected to the inertial sensing module so as to control the operations of the inertial sensing module, in which the inertial sensing module transfers a digital signal change data to the processing module which then, based on the received digital signal change data, calculates a pedaling frequency and a pedaling force during operation of the bicycle, and in which an acquired pedaling frequency and the pedaling force are determined and analyzed by means of an acceleration peak and an angular acceleration peak in the acceleration or the angular acceleration waveforms, a transmission module 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Yong according to the teachings of Gu for the purpose of, advantageously providing an improved bicycle operating system since this type of device provides drive guidance, and advice to a user to realize social, navigating, health monitoring, intelligent route recommendation and plan building (See Gu, Pg. 2, Para. 0004). 	Regarding claim 2, Yong fails to disclose that the processing module further includes a first analysis unit of which captures the time between at least two acceleration or angular acceleration peaks in an acceleration or angular acceleration waveform over a period of time so as to calculate the pedaling frequency of the bicycle.  
 	Regarding claim 3, Yong fails to disclose that the processing module further includes a second analysis unit which captures the peak value in an acceleration or angular acceleration waveform over a period of time so as to calculate the pedaling force value of the rider riding the bicycle.   	However, in Gu, the processing module further includes a second analysis unit which captures the peak value in an acceleration or angular acceleration waveform over a period of time so as to calculate the pedaling force value of the rider riding the bicycle (See Pg. 4, Para. 0043). 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Yong according 
 	Regarding claim 4, in Yong, the electronic carrier is a handheld smart device having an application module which receives the calculated results transferred by the transmission module and displays on the application module in order to provide the real-time riding information by the application module (See Pgs. 4 and 5, Paras. 0037 – 0038).   
 	Regarding claim 5, in Yong, the inertial sensing module is an acceleration gauge or a gyroscope (See Pg. 4, Para. 0034).   	Regarding claim 6, in Yong, the transmission module 3 transfers the calculated results of the processing module by way of wired or wireless transmissions such that the electronic carrier can receive the calculated results transferred by the transmission module (See Pg. 5, Para. 0038). 	Regarding claim 7, in Yong, the power sensing system includes at least one inertial sensing module 1 configured to detect a digital signal change data of the bicycle, wherein the digital signal change data includes acceleration or angular acceleration waveforms for a continuous duration of time, a processing module 2 electrically connected to the inertial sensing module for controlling operations of the inertial sensing module, wherein the at least one inertial sensing module can 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Yong according to the teachings of Gu for the purpose of, advantageously providing an improved bicycle operating system since this type of device provides drive guidance, and advice to a user to realize social, navigating, health monitoring, intelligent route recommendation and plan building (See Gu, Pg. 2, Para. 0004).
 	Regarding claim 9, Yong fails to disclose that the processing module further includes a first analysis unit of which captures the time between at least two acceleration or angular acceleration peaks in an acceleration or angular acceleration waveform over a period of time so as to calculate the pedaling frequency of the bicycle.   	However, in Gu, the processing module further includes a first analysis unit of which captures the time between at least two acceleration or angular acceleration peaks in an acceleration or angular acceleration waveform over a period of time so as to calculate the pedaling frequency of the bicycle (See Pgs. 4 and 5, Paras. 0043 – 0054 and 0059).    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Yong according to the teachings of Gu for the purpose of, advantageously providing an improved bicycle operating system since this type of device provides drive guidance, and advice to a user to realize social, navigating, health monitoring, intelligent route recommendation and plan building (See Gu, Pg. 2, Para. 0004).

	Regarding claim 11, in Yong, the inertial sensing module is an acceleration gauge or a gyroscope (See Pg. 4, Para. 0034).    	Regarding claim 12, in Yong, the transmission module 3 transfers the calculated results of the processing module by way of wired or wireless transmissions such that the electronic carrier can receive the calculated results transferred by the transmission module (See Pg. 5, Para. 0038).
Conclusion
6. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  	Nichols et al. (10,900,986) disclose a pedal activity sensor and methods of pedaling analysis. 	Meyer (8,065,926) discloses crankset based bicycle power measurement. 	Bass et al. (2014/0297009) disclose a system for speed based power calculation. 	Baechler (9,075,076) discloses a sensor apparatus and method for determining pedaling cadence and traveling speed of a bicycle. 	Liu (10,156,582) disclose a bicycle pedaling frequency sensor.7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OCTAVIA HOLLINGTON whose telephone number is (571)272-2176.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OCTAVIA HOLLINGTON/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        9/11/21